Nebraska Advance Sheets
	                               ALDRICH v. NELSON	167
	                                Cite as 290 Neb. 167

     Debra Aldrich et al., on behalf of Bethel Lutheran
        Church, appellants, v. Clarke Nelson et al.,
           on behalf of Bethel Lutheran Church
             and Bethel Evangelical Lutheran
              Church Foundation of Holdrege,
                 Nebraska, Inc., appellees.
                                    ___ N.W.2d ___

                       Filed February 20, 2015.     No. S-14-143.

 1.	 Motions to Dismiss: Jurisdiction: Rules of the Supreme Court: Pleadings:
      Appeal and Error. A motion to dismiss for lack of jurisdiction under Neb. Ct. R.
      Pldg. § 6-1112(b)(1) which is limited to a facial attack on the pleadings is subject
      to a de novo standard of review.
 2.	 Constitutional Law: Civil Rights. The First Amendment to the U.S. Constitution
      prohibits governmental interference with religion. This limitation applies to all
      three branches of government, including the judiciary.
 3.	 Courts: Civil Rights: Words and Phrases. One of two approaches taken by
      courts handling issues of religious autonomy is the deference to polity approach.
  4.	 ____: ____: ____. The deference to polity approach to issues of religious auton-
      omy is a rule of deference to the internal structure of decisionmaking adopted
      by a church. If the church is congregational in polity, the rule of the majority
      of the local congregation prevails. But if the church is hierarchical, a civil court
      must defer to the decision of properly constituted hierarchal authorities within
      the church.
 5.	 ____: ____: ____. One of two approaches taken by courts handling issues of
      religious autonomy is the neutral principles approach.
 6.	 Civil Rights: Words and Phrases. Neutral principles have been defined as secu-
      lar legal rules whose application to religious parties or disputes does not entail
      theological or religious evaluations.
 7.	 Civil Rights. The neutral principles approach to issues of religious autonomy
      involves making a secular analysis of all relevant documents such as church
      charters, constitutions, bylaws, articles of incorporation, canons of the church,
      relevant deeds and trusts, and significant state statutes from a secular, not reli-
      gious, perspective.
 8.	 Appeal and Error. An issue not presented to or passed on by the trial court is not
      appropriate for consideration on appeal.

  Appeal from the District Court for Phelps County: Terri
S. Harder, Judge. Reversed and remanded for further
proceedings.
   Robert A. Mooney, Frederick D. Stehlik, William L. Biggs,
and Abbie M. Schurman, of Gross & Welch, P.C., L.L.O.,
for appellants.
    Nebraska Advance Sheets
168	290 NEBRASKA REPORTS



  Scott E. Daniel, of Gettman & Mills, L.L.P., and Kurth A.
Brashear, of Brashear, L.L.P., for appellees.
  Heavican, C.J., Wright, Connolly, McCormack, Miller-
Lerman, and Cassel, JJ.
  Heavican, C.J.
                       INTRODUCTION
   Debra Aldrich and some of her fellow parishioners (Minority
Members) at Bethel Lutheran Church (Bethel) brought this
action on behalf of Bethel against other members (Majority
Members) of Bethel. The district court dismissed for lack of
subject matter jurisdiction. The Minority Members appeal. We
reverse, and remand for further proceedings.
                   FACTUAL BACKGROUND
   This case involves an intrachurch dispute between the
members of Bethel, a nonprofit corporation organized under
Nebraska law. Prior to January 17, 2011, Bethel, which is
located in Holdrege, Nebraska, was affiliated with the
Evangelical Lutheran Church of America (ELCA). It appears
that on May 23 and August 22, 2010, the Bethel congregation
voted by at least a two-thirds majority vote to disaffiliate from
the ELCA and instead sought to affiliate with the Lutheran
Congregation in Mission for Christ (LCMC), although infor-
mation regarding the vote is not explicitly included in the
record. The Majority Members appeared before the ELCA’s
synod council and sought the termination of their ELCA affil­
iation, but that termination was not granted.
   Subsequently, and despite the decision by the synod council,
the Majority Members affiliated with the LCMC and employed
a non-ELCA pastor. In addition, Bethel’s governing documents
were amended, including Bethel’s constitution.
   Following a demand on the Majority Members, the Minority
Members filed suit seeking declaratory judgment, an account-
ing, and an injunction against the dissipation of assets. In its
amended complaint, the Minority Members sought declara-
tions that (1) Bethel was a member of the ELCA; (2) Bethel
continued to be governed by its own constitution and bylaws
and by the constitution, bylaws, and continuing resolutions
                        Nebraska Advance Sheets
	                             ALDRICH v. NELSON	169
	                              Cite as 290 Neb. 167

of the ELCA; (3) the Majority Members violated the Bethel
constitution and bylaws when it created a membership relation-
ship with the LCMC; (4) as an ELCA church, Bethel may not
be dually affiliated with the LCMC; (5) as an ELCA church,
Bethel may not be ministered by a non-ELCA pastor; (6) the
Majority Members have no authority over the property and
assets of Bethel; and (7) Bethel’s foundation and its assets are
subject to the control of Bethel as an ELCA affiliate and not
Bethel as an LCMC affiliate.
   The Majority Members filed a motion to dismiss. The dis-
trict court granted the motion, concluding:
      [The Minority Members sought] a determination by the
      court that [the Majority Members’] efforts in changing
      affiliation, and revising / adopting new corporate gov­
      ernance documents [were] prohibited and void because
      [the Majority Members] were not given permission to
      do so by the Nebraska Synod Council of the ELCA.
      Such determinations cannot be made without delving
      into the doctrinal dispute that precipitated a majority of
      the members to pursue disaffiliation from the ELCA and
      how, whether, and which ELCA documents govern [the
      Majority Members’] corporate actions.
The Minority Members appeal.
                  ASSIGNMENT OF ERROR
   On appeal, the Minority Members assign, restated and con-
solidated, that the district court erred in dismissing for lack of
subject matter jurisdiction without allowing leave to amend.
                  STANDARD OF REVIEW
   [1] A motion to dismiss for lack of jurisdiction under Neb.
Ct. R. Pldg. § 6-1112(b)(1) which is limited to a facial attack
on the pleadings is subject to a de novo standard of review.1
                          ANALYSIS
  The Minority Members assign that the district court erred in
concluding that it did not have jurisdiction over this litigation.

 1	
      See Anderson v. Wells Fargo Fin. Accept., 269 Neb. 595, 599, 694 N.W.2d
      625, 629 (2005).
    Nebraska Advance Sheets
170	290 NEBRASKA REPORTS



   [2] The First Amendment to the U.S. Constitution prohib-
its governmental interference with religion.2 This limitation
applies to all three branches of government, including the
judiciary.3 There are generally two approaches courts take in
handling issues of religious autonomy.
   [3,4] The first is the “deference to polity” approach, adopted
by the U.S. Supreme Court in Watson v. Jones.4 This is a
rule of deference to the internal structure of decisionmaking
adopted by the church itself.5 If the church is congregational
in polity, the rule of the majority of the local congregation pre-
vails.6 But if the church is hierarchical, a civil court must defer
to the decision of properly constituted hierarchal authorities
within the church.7
   [5-7] The second approach is known as the neutral princi-
ples approach.8 Neutral principles have been defined as “secu-
lar legal rules whose application to religious parties or dis-
putes do[es] not entail theological or religious evaluations.”9
This approach involves making a “secular analysis of all
relevant documents, such as church charters, constitutions,
bylaws, articles of incorporation, canons of the church, rele­
vant deeds and trusts, and significant state statutes”10 from a
secular, not religious, perspective.11 This approach is more

 2	
      U.S. Const. amends. I and XIV.
 3	
      See Kreshik v. St. Nicholas Cathedral, 363 U.S. 190, 80 S. Ct. 1037, 4 L.
      Ed. 2d 1140 (1960). See, also, Parizek v. Roncalli Catholic High School,
      11 Neb. App. 482, 655 N.W.2d 404 (2002).
 4	
      Watson v. Jones, 80 U.S. (13 Wall.) 679, 20 L. Ed. 666 (1871). See
      Wehmer v. Fokenga, 57 Neb. 510, 78 N.W. 28 (1899).
 5	
      1 William W. Bassett et al., Religious Organizations and the Law § 3:7
      (2013).
 6	
      Id.
 7	
      Id.
 8	
      See Jones v. Wolf, 443 U.S. 595, 99 S. Ct. 3020, 61 L. Ed. 2d 775 (1979).
      See, also, Medlock v. Medlock, 263 Neb. 666, 642 N.W.2d 113 (2002);
      Parizek v. Roncalli Catholic High School, supra note 3.
 9	
      77 C.J.S. Religious Societies § 123 at 107 (2006).
10	
      Id.
11	
      Id.
                        Nebraska Advance Sheets
	                             ALDRICH v. NELSON	171
	                              Cite as 290 Neb. 167

commonly used when dealing with contracts for goods or
serv­ices, or in cases involving property disputes.12
   On appeal, the Minority Members urge this court to con-
clude that the synod council’s decision not to permit Bethel to
leave the ELCA was entitled to deference under Watson. The
Minority Members alternatively argue that this case does not
involve a doctrinal dispute, but, rather, is simply one involv-
ing the interpretation and application of church governance
documents and thus can be decided using neutral principles
of law.
   We agree with the Minority Members’ contention that the
district court erred in concluding that it lacked jurisdiction.
Bethel is a nonprofit corporation organized under Nebraska
law, and relevant statutes are applicable. And the issue pre-
sented by this litigation can be decided by examining state
statutes and church governance and other relevant documents
and using neutral principles of law. The district court erred in
granting the Majority Members’ motion to dismiss for lack of
subject matter jurisdiction under § 6-1112(b)(1).
   [8] We reverse the decision of the district court concluding
that it lacked jurisdiction and remand this cause for further
proceedings including, though not limited to, the disposition
of the Majority Members’ still-pending motion to dismiss. We
need not address this motion on appeal, however, as it was not
passed upon by the district court.13
                          CONCLUSION
    Having concluded that the district court erred in finding that
it lacked jurisdiction over this action, we reverse, and remand
for further proceedings.
	R eversed and remanded for
	                                   further proceedings.
    Stephan, J., not participating.

12	
      2 William W. Bassett et al., Religious Organizations and the Law § 10:50
      (2013).
13	
      See Niemoller v. City of Papillion, 276 Neb. 40, 752 N.W.2d 132 (2008).